11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Charles Ray Garrett, Jr.
Appellant
Vs.                   No. 11-03-00189-CR -- Appeal
from Harris County
State of Texas
Appellee
 
The trial
court convicted appellant, upon his plea of guilty, of possession of more than
one gram but less than four grams of cocaine. 
Pursuant to the plea bargain agreement, the trial court assessed
punishment at confinement for two years. 
We dismiss the appeal.  
Upon
reviewing the clerk=s
record in this case, we note that appellant timely filed a general notice of
appeal but that the certification of appeal does not reflect that appellant has
a right of appeal.  See TEX.R.APP.P.
25.2.  The certification of appeal
reflects that the trial court determined that there was a plea bargain, that Athe defendant has NO right of appeal,@ and that the trial court has not given
permission to appeal.  There were no
pretrial motions filed in this case other than appellant=s motion to substitute counsel, which the
trial court granted.  Therefore,
pursuant to Rule 25.2(d), the appeal Amust be dismissed.@  
The appeal
is dismissed. 
 
PER
CURIAM
 
July 31, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b). 
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.